RECEIVED IN
                         Christopher Law    rence #1923479        "°URT°FCfi^NALAPp^^
                                 3001 S.   Emily Dr.
                                Beeville   T.X,   78102
                                                                       SEP 212m
Spetember 16,2015
RE: Copy of Appellate Briefs and Motion for Rehearing/ Eai*r%w§e%£$@fj^
       Sate;   No.   03-14-00192-CR

Dear    Honorable      Clerk,

   I am writing to humbly request the Appellate Brief and motion
for Rehearing that Mr.          C- Wayne Huff fileed on my behalf.       I have
repeatedly requested these documents from him to no avail.                   Please
if you could help me obtain these document,; so that I may continue
forward with my Petition for Discretionary Review,              because as of
now I am indigent and have no way to pay for them.              Thank you very
much for your cooperation in          this matter.


                                                  Respectfully -Submitted>


                                                  Christopher
                                                         jph( Lawrence    #192347*